UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): February 24, 2014 Rush Enterprises, Inc. (Exact name of registrant as specified in its charter) Texas (State or other jurisdiction of incorporation) 0-20797 (Commission File Number) 74-1733016 (IRS Employer Identification No.) 555 IH-35 South, Suite 500 New Braunfels, Texas (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (830) 626-5200 Not Applicable (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ☐ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ☐ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ☐ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ☐ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02 Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. On February 24, 2014, pursuant to the recommendation of the Compensation Committee of the Board of Directors (the “ Board of Directors ”) of Rush Enterprises, Inc., the Board of Directors approved a new base salary, effective as of March 1, 2014, for W. M. “Rusty” Rush, as follows: Name/Title Annual Base Salary W. M. “Rusty” Rush President, C.E.O. and Chairman of the Board SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. RUSH ENTERPRISES, INC. By: /s/
